Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s Amendment to the record appears below.  This was made to incorporate the necessary additional features into the independent claims to distinguish over the prior art of record.  Furthermore, the Examiner’s Amendment remedies a potential 101 issue with independent claim 11.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in an interview with Mr. Anup Iyer on 6/14/22.






			Please amend the claims as follows:

1.	(Currently Amended) A system for implementing a cognitive robotic process automation (RPA) architecture, the system comprising:
at least one non-transitory storage device; and
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
electronically receive a video file from a repository, wherein the video file demonstrating one or more actions to be executed in a sequential manner on an application programming interface associated with an application, wherein the one or more actions are associated with execution of a transfer of resources;
initiate a neural processing graph generator on the video file;
generate, using the neural processing graph generator, a conjugate task graph comprising one or more nodes and one or more edges, wherein generating further comprises:
initiating a task specification interpreter on the video file to generate the one or more actions demonstrated in the video file;
initiating a task specification encoder on the one or more actions to generate a time sequence in which the one or more actions are to be executed; and
generating the conjugate task graph based on at least the one or more actions and the time sequence;
initiate a neural task engine on the conjugate task graph to generate a subsequent action to be executed on the application programming interface; and
execute, using the neural task engine, the conjugate task graph, wherein executing further comprises:
	initiating a robotic process automation (RPA) engine; 
	electronically initiating a visual observation of the video file;
	localizing a current node and at least one current edge in the conjugate task graph based on at least the visual observation of the video file; and
	deploying, using the RPA engine, an application execution bot to replicate the one or more actions demonstrated in the video file to be executed on the application programming interface associated with the application based on at least the visual observation of the one or more actions demonstrated in the video file and localizing the current node and the at least one current edge.

2.	(Original) The system of claim 1, wherein the conjugate task graph maps the one or more actions to a path defined by at least a portion of the one or more nodes and at least a portion of the one or more edges, wherein the one or more actions are observable actions from the video file.

3.	(Original) The system of claim 1, wherein generating further comprises generating a policy based on at least the conjugate task graph.

4.	(Original) The system of claim 1, wherein the at least one processing device is further configured to initiate a graph completion network on the conjugate task graph to complete one or more edges that are associated with one or more unobserved actions in the video file.

5.	(Original) The system of claim 1, wherein the at least one processing device is further configured to initiate an observation encoder on the visual observation of the video file, wherein the observation encoder is configured to encode the visual observation of the one or more actions demonstrated in the video file into one or more states.

6.	(Currently Amended) The system of claim 5, wherein the at least one processing device is further configured to:
	
	parse, using the task specification interpreter, the video file into a plurality of image frames; and
	generate, using the task specification interpreter, the one or more actions demonstrated in the video file by traversing the plurality of image frames in a sequential manner.

7.	(Canceled)

8.	(Currently Amended) The system of claim [[7]]6, wherein the at least one processing device is further configured to:
	
determine, using the neural task engine, the one or more actions and the one or more states, and a current state of the application programming interface based on at least the conjugate task graph; and
	generate [[a]]the subsequent action to be executed on the application programming interface based on at least determining the one or more actions, the one or more states, and the current state of the application programming interface.

9.	(Original) The system of claim 1, 

10.	(Original) The system of claim 9, wherein the application is a business intelligence application.

11.	(Currently Amended) A computer implemented method for implementing a cognitive robotic process automation (RPA) architecture, the method comprising:
electronically receiving, using one or more computing device processors, a video file from a repository, wherein the video file demonstrating one or more actions to be executed in a sequential manner on an application programming interface associated with an application, wherein the one or more actions are associated with execution of a transfer of resources;
initiating, using the one or more computing device processors, a neural processing graph generator on the video file;
generating, using the neural processing graph generator, a conjugate task graph comprising one or more nodes and one or more edges, wherein generating further comprises:
initiating a task specification interpreter on the video file to generate the one or more actions demonstrated in the video file;
initiating a task specification encoder on the one or more actions to generate a time sequence in which the one or more actions are to be executed; and
generating the conjugate task graph based on at least the one or more actions and the time sequence;
initiating, using the one or more computing device processors, a neural task engine on the conjugate task graph to generate a subsequent action to be executed on the application programming interface; and
executing, using the neural task engine, the conjugate task graph, wherein executing further comprises:
	initiating a robotic process automation (RPA) engine; 
	electronically initiating a visual observation of the video file;
	localizing a current node and at least one current edge in the conjugate task graph based on at least the visual observation of the video file; and
	deploying, using the RPA engine, an application execution bot to replicate one or more actions demonstrated in the video file to be executed on the application programming interface associated with the application based on at least the visual observation of the one or more actions demonstrated in the video file and localizing the current node and the at least one current edge.

12.	(Original) The method of claim 11, wherein the conjugate task graph maps the one or more actions to a path defined by at least a portion of the one or more nodes and at least a portion of the one or more edges, wherein the one or more actions are observable actions from the video file.

13.	(Original) The method of claim 11, wherein generating further comprises generating a policy based on at least the conjugate task graph.

14.	(Original) The method of claim 11, wherein the method further comprises initiating a graph completion network on the conjugate task graph to complete one or more edges that are associated with one or more unobserved actions in the video file.

15.	(Original) The method of claim 11, wherein the method further comprises initiating an observation encoder on the visual observation of the video file, wherein the observation encoder is configured to encode the visual observation of the one or more actions demonstrated in the video file into one or more states.

16.	(Currently Amended) The method of claim 15, wherein the method further comprises:
	
	parsing, using the task specification interpreter, the video file into a plurality of image frames; and
	generating, using the task specification interpreter, the one or more actions demonstrated in the video file by traversing the plurality of image frames in a sequential manner.

17.	(Canceled)

18.	(Currently Amended) The method of claim 17, wherein the method further comprises:
	
determining, using the neural task engine, the one or more actions and the one or more states, and a current state of the application programming interface based on at least the conjugate task graph; and
	generating a subsequent action to be executed on the application programming interface based on at least determining the one or more actions, the one or more states, and the current state of the application programming interface.

19.	(Original) The method of claim 11, 

20.	(Currently Amended) A computer program product for implementing a cognitive robotic process automation (RPA) architecture, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to:
electronically receive a video file from a repository, wherein the video file demonstrating one or more actions to be executed in a sequential manner on an application programming interface associated with an application, wherein the one or more actions are associated with execution of a transfer of resources;
initiate a neural processing graph generator on the video file;
generate, using the neural processing graph generator, a conjugate task graph comprising one or more nodes and one or more edges, wherein generating further comprises:
initiating a task specification interpreter on the video file to generate the one or more actions demonstrated in the video file;
initiating a task specification encoder on the one or more actions to generate a time sequence in which the one or more actions are to be executed; and
generating the conjugate task graph based on at least the one or more actions and the time sequence;
initiate a neural task engine on the conjugate task graph to generate a subsequent action to be executed on the application programming interface; and
execute, using the neural task engine, the conjugate task graph, wherein executing further comprises:
	initiating a robotic process automation (RPA) engine; 
	electronically initiating a visual observation of the video file;
	localizing a current node and at least one current edge in the conjugate task graph based on at least the visual observation of the video file; and
	deploying, using the RPA engine, an application execution bot to replicate the one or more actions demonstrated in the video file to be executed on the application programming interface associated with the application based on at least the visual observation of the one or more actions demonstrated in the video file and localizing the current node and the at least one current edge.

4.	The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendment places the application into condition for allowance by incorporating into the independent claims the necessary additional features to overcome the prior art of record, including specifying the one or more actions are associated with execution of a transfer of resources; and that the generating further comprises: initiating a task specification interpreter on the video file to generate the one or more actions demonstrated in the video file, initiating a task specification encoder on the one or more actions to generate a time sequence in which the one or more actions are to be executed, and generating the conjugate task graph based on at least the one or more actions and the time sequence; and then initiating a neural task engine on the conjugate task graph to generate a subsequent action to be executed on the application programming interface.  Mahyar uses neural networks to analyse a video file for actions, and Borovikov uses neural models to determine sequence of actions from a video file.  The prior art such as Cella also shows Robotic Process Automation using neural graph generation, even to identify video stream data and perform financial resource actions.  Nevertheless, they do not show all the features of the independent claims as amended, including at least specifying the one or more actions are associated with execution of a transfer of resources; and that the generating further comprises: initiating a task specification interpreter on the video file to generate the one or more actions demonstrated in the video file, initiating a task specification encoder on the one or more actions to generate a time sequence in which the one or more actions are to be executed, and generating the conjugate task graph based on at least the one or more actions and the time sequence; and then initiating a neural task engine on the conjugate task graph to generate a subsequent action to be executed on the application programming interface.  Independent claims (1- apparatus, 11 – method, 20 – non-transitory computer readable medium) as amended are not set forth in the prior art of record.  Furthermore, the Examiner’s Amendment also remedies a potential 101 issue with independent claim 11 by incorporating the language of “computing device processor,” which is explicitly described as hardware in the specification (see para 38).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174